Citation Nr: 1755913	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent for the period prior to September 10, 2012, and in excess of 20 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel





INTRODUCTION

The Veteran served on active duty from December 1999 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which denied the Veteran's increased rating claim for a lumbar spine disability.  Jurisdiction was subsequently transferred to the Pittsburgh RO. 

In a December 2013 rating decision, the RO granted an increased rating of 20 percent for the Veteran's service-connected lumbar spine disability, effective from September 10, 2012.  The matter remains on appeal.  See A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).

From November 26, 2010 to January 1, 2011 the Veteran was service-connected at 100 percent for hospitalization for the lumbar spine; this time period is not reviewed by this decision.

The Board remanded this matter in May 2016.

Entitlement to TDIU was denied by a March 2017 rating decision, which the Veteran is able to appeal.  Therefore the Board does not raise TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) (TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating).

The Veteran is service connected for radiculopathy of the bilateral lower extremities due to lumbar spine disability, scar of the lumbar spine, and postural orthostatic tachycardia syndrome (POTS).  Increased rating for these disabilities are not on appeal.




FINDINGS OF FACT

1.  Prior to September 10, 2012, the Veteran's low back disability has not manifested as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

2.  After September 10, 2012, the Veteran's low back disability has not manifested as forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for the period prior to September 10, 2012, and in excess of 20 percent thereafter for the Veteran's service-connected low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5235 to 5243 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

A July 2009 letter provided proper notice with regard to the increased rating claim.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the Veteran's claim file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that she wanted VA to obtain or that she felt were relevant to the claim.

The United States Court of Appeals for Veterans Claims (Court) has also held that VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2017).

In this case, several VA examinations were conducted in regard to the low back.  The Board finds the examination reports, when considered together, to be thorough and complete and sufficient upon which to base a decision with regard to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  These examinations, along with the remaining evidence of record, contain sufficient findings to rate the Veteran's service-connected disability under the appropriate diagnostic criteria.   

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C. § 1155 (2012).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1 (2017).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Low Back Disability

Legal Criteria

The Veteran's lumbar spine disability has been evaluated under the general rating formula for disease and injuries of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

The general rating formula (with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease is rated as follows:

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar (50 percent); 

Unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (40 percent);

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine (30 percent);

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent);

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height (10 percent);

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2017). 

Intervertebral disc syndrome (IVDS) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

There is no indication that the Veteran experiences or has experienced, for the pendency of this appeal, IVDS which were productive of incapacitating episodes due to her low back condition.  As such, this criterion does not apply.

In determining the degree of limitation of motion for musculoskeletal disabilities, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Facts and Analysis

The Veteran filed an increased rating claim for her service connected lumbar spine disability in June 2009.

The Veteran appeared for a VA examination in August 2009.  She reported moderate, daily pain, and limitations walking.  There was no ankylosis, spasm, atrophy, guarding, pain with motion, tenderness, or weakness found.  Flexion was 70 degrees, extension 20 degrees, bilateral lateral flexion was 30 degrees, and bilateral lateral rotation was 30 degrees.  Combined range of motion was 210 degrees.  There was no evidence of pain or additional limited motion after repetition.  The examiner noted that the Veteran was employed full time, but the low back disability caused increased absenteeism.  The Veteran experienced problems with lifting and carrying, and pain due to the low back disability.

An August 2010 VA examination as to TDIU states that the Veteran's lumbar disc disease and associated radiculopathy and POTS do affect her ability to perform hard, medium or light labor.  Sedentary labor could be performed with accommodations.

A November 2010 VA primary care provider for the Veteran indicated that the Veteran's severe back condition renders her unemployable.  The examiner indicated that the Veteran has major flare-ups of pain while sitting.  While the Board acknowledges this evidence, the Board weighs it with the August 2010 VA examiner's note which reflects accommodations could be made to enable sedentary employment.  The November 2010 note does not address the possibility of accommodations to enable work in a sedentary occupation during this time, therefore the Board affords the opinion less probative weight.

The Veteran appeared for a VA examination in September 2012.  She stated she has trouble with prolonged standing, sitting, and long distance driving.  She reported flare-ups of pain with prolonged sitting and standing, and limitation of motion with the flare-ups of pain.  Forward flexion ended at 65 degrees, painful motion began at 55 degrees.  Extension ends at 15, with objective evidence of painful motion at 10 degrees.  Right and left lateral flexion ends at 20 degrees with no objective evidence of painful motion.  Right and left lateral rotation ended at 30 or greater with no evidence of painful motion.  After repetitions, flexion was 55 degrees, extension was 5 degrees, right lateral flexion was 25 degrees, left lateral flexion was 20 degrees, right and left lateral rotation was 30 degrees or greater.  Functional impairment was pain on movement and interference with sitting, standing and/or weight bearing.  There was localized tenderness in the lumbar area.  IVDS was found with no incapacitating episodes.  The examiner found the lumbar strain, intervertebral disc syndrome, and lower extremity right radiculopathy would hinder the Veteran from seeking gainful employment in physical or sedentary work due to pain and limitation of motion.  If the Veteran's pain could be controlled, she would be able to seek sedentary gainful employment.

In November 2010, the Veteran endured a laminectomy, lumbar spinal surgery.  In a February 2014 statement, the Veteran stated that since the November 2010 surgery, she can no longer sit for longer than 30 minutes at a time without pain and discomfort.

The Veteran appeared for a VA examination in June 2016.  She reported flare-ups of pain daily to increase depending on the activity; bending and standing can trigger the pain.  Forward flexion was 40 degrees, extension was 4 degrees, right lateral flexion was 10 degrees, left lateral flexion was 15 degrees, right and left lateral rotation was 30 degrees.  Pain was noted on movement.  There was no additional loss of function or range of motion after three repetitions, but pain was noted to significantly limit functional ability.  The Veteran had muscle spasm and localized tenderness resulting in abnormal gait or abnormal spinal contour.  There was no ankylosis.  IVDS was found with no incapacitating episodes.  The impact on the Veteran's ability to work was no heavy lifting or frequent bending.

The Veteran appeared for a VA examination in November 2016.  The Veteran reported flare-ups but was not sure what triggers them.  Forward flexion was 40 degrees, extension was 10 degrees, right and left lateral flexion was 20 degrees, right and left lateral rotation was 30 degrees.  Pain was noted on the exam but did not result in functional loss.  There was evidence of pain on weight bearing.  There was objective evidence of localized tenderness or pain on palpation of the lumbar region.  There was no additional loss of function or range of motion after three repetitions.  No IVDS was found.  Impact on work was described as the Veteran cannot lift computer boxes, crawl around the floor, or twist and turn when doing computer work.

Prior to September 10, 2012, there is no indication that the service connected back disability was manifested by limitation of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, limitation of forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, to warrant a 20 percent rating.

After September 10, 2012, there is no evidence showing the service connected back disability was productive of unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent.

The Board accepts that the Veteran reports pain in her lower back, as well as difficulty lifting and bending.  See DeLuca.  The Board also finds the Veteran's own reports of symptomatology to be credible.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion or the functional equivalent of limitation of flexion required to warrant the next higher evaluation pendency of the appeal.  As such, the Board finds that the currently assigned evaluation is appropriate for the Veteran's low back disability.

In sum, the Board finds the preponderance of the evidence is against the claim for a rating for low back disability in excess of 10 percent for the period prior to September 10, 2012, and in excess of 20 percent thereafter.  Thus, the benefit of the doubt doctrine is not for application.




ORDER

Entitlement to an increased rating for a lumbar spine disability in excess of 10 percent for the period prior to September 10, 2012, and in excess of 20 percent thereafter, is denied.



____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


